Citation Nr: 0939527	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-24 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2. Entitlement to service connection for a pulmonary 
disorder, including pulmonary tuberculosis and chronic 
obstructive pulmonary disease (COPD), to include as due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, F.N., and D.R.



ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active from June 1967 to January 1969.  
He was stationed in Vietnam from November 1967 to January 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which, 
in pertinent part, denied service connection for PTSD and a 
lung condition.  The Veteran timely filed a Notice of 
Disagreement (NOD) in November 2007.  The RO provided a 
Statement of the Case (SOC) in July 2008.  In August 2008, 
the Veteran's representative submitted a Travel Board Hearing 
Form wherein he elected a video conference hearing.  The RO 
accepted this correspondence as a timely substantive appeal.

In June 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder, which reflects that the Board would keep the record 
open for a period of 30 days for the submission of additional 
evidence.  See Hearing Transcript at 2.  The Board notes that 
no additional evidence has been received during or after this 
period of time.

The issue of service connection for a pulmonary disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

The Veteran did not engage in combat during service; there is 
no medical or psychiatric evidence of record of a diagnosis 
of PTSD; and his claimed in-service stressors have not been 
corroborated by service records or other credible supporting 
evidence.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  As explained below, the Board 
concludes that the March 2007 letter sent to the Veteran by 
the RO adequately apprised him of the information and 
evidence needed to substantiate the claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The March 2007 letter from the RO satisfies these mandates.  
This letter clearly disclosed VA's duty to obtain certain 
evidence for the Veteran, such as medical records and records 
held by any Federal agency, provided the Veteran gave consent 
and supplied enough information to enable their attainment.  
This letter made clear that although VA could assist the 
Veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  It 
additionally apprised the Veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claim.  The March 2007 also contained notice of the two 
Dingess elements.  Further, the March 2007 letter and a May 
2007 letter provided the Veteran with specific information 
regarding service connection for PTSD, requested that the 
Veteran submit evidence regarding his alleged in-service 
stressors, and provided him with a PTSD questionnaire.

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the 
October 2007 RO decision that is the subject of this appeal.  

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  The record contains service 
personnel records, service treatment records, and VA 
treatment records.  The Board notes that the Veteran has not 
been given a VA examination in regard to his PTSD claim.  In 
disability compensation claims, VA must provide a medical 
examination when there is: (1) competent evidence of a 
current  disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period  
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
See also 38 C.F.R. § 3.304(f) (2009).

In this case, the record does not contain a PTSD diagnosis.  
Moreover, the Veteran did not engage in combat with the enemy 
and he has not provided sufficient information on which to 
attempt verification of his alleged in-service stressors.  As 
there is no competent credible evidence of any claimed in-
service stressor upon which a diagnosis of PTSD was based, 
there is no duty to provide a psychiatric examination or a 
psychiatric opinion.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at  
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

II. Laws and Regulations

a. Service Connection

Establishing service connection for PTSD requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current  
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App.128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally  
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999);  
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore  
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not  
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post-
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for  
adjudicators. 

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).



III. Analysis

The Veteran contends that he has PTSD due to service in 
Vietnam.  An unsigned correspondence received by the RO in 
July 2007 contains the following statement:

My buddy Bobby got killed in his bed on a rainy day 
in Vietnam while he was on a forward observance 
mission.  Can't remember all the guys that got 
killed that day, but am having trouble now with 
this; remember only bad things.

The Veteran's service personnel records establish that he had 
active duty in Vietnam.  They do not reveal that he was 
awarded a medal or decoration evincing combat duty.  
Personnel records indicate that the Veteran was stationed 
with the Btry C 3d Bn 6th Arty.  His principal duty was motor 
and cargo carriage driver.  There is no objective evidence 
that he "engaged in combat with the enemy" such that his lay 
testimony, alone, can establish the occurrence of his claimed 
in-service stressors.  Accordingly, in the absence of 
objective evidence of combat service, the Board finds that 38 
U.S.C.A. § 1154(b) does not apply in this case. 

Service treatment records show no psychiatric disorder.

September 2007 VA treatment records contain positive PTSD and 
depression screens.  The Veteran was seen by a registered 
nurse later that month.  He reported feeling depressed since 
returning from Vietnam.  He gave a history of sleep 
disturbances, poor concentration, suicidal ideation, 
nightmares, intrusive thoughts, flashbacks, emotional 
numbing, and an exaggerated startle response.  He denied any 
prior psychiatric treatment.  The Veteran indicated that he 
"drank a lot" while in Vietnam, and continued drinking 
heavily upon his return.  He reported that he drank to deal 
with the flashbacks, which occurred once or twice a year.  
The nurse diagnosed depression not otherwise specified, 
anxiety not otherwise specified, and alcohol dependence.  She 
stated that the Veteran had a traumatic childhood "which 
appears to have been complicated by traumatic experiences 
during his military service."  She prescribed Citalopram.

An October 2007 mental health treatment note indicates that 
the Veteran reported an improved mood.  The clinician, a 
psychopharmacist, wrote that the Veteran was "frustrate[ed] 
with the fact that his disability claim has been held up due 
to lack of documentation."  The Veteran stated that "he 
does not know the names of the men whom he saw get blown up" 
and that he was "not going to relive all that stuff."  The 
assessment was depression and alcohol abuse.  The clinician 
increased the Citalopram.

A December 2007 mental health treatment note indicates that 
the Veteran wondered if a PTSD evaluation would help his 
claim for service connection.  He stated that he was "NOT 
interested in groups or 'probing' questions about his combat 
experience."  (Emphasis in original).

During the June 2009 video conference hearing, the Veteran 
stated that while his MOS was heavy artillery, he drove a 
truck "all over" Vietnam including Pleiku.  Hearing 
Transcript at 12.  He testified that he was subjected to 
weaponry fire and mortar rocket attacks, and that he saw one 
of his best friends die.  The Veteran stated that he did not 
seek psychiatric help until 2007.

The Veteran's wife testified that he would not talk about his 
experiences in Vietnam because "it brings back too much 
memories."  Id. at 5.  She stated that before going to 
Vietnam he "was a good person" and did not drink, but that 
he was an alcoholic by the time he returned.  Id. at 6.

b. Discussion

The Board finds that the preponderance of the evidence is 
against the Veteran's claim.  First, there is no medical or 
psychiatric evidence of record to show that the Veteran has 
been diagnosed with PTSD.  Second, the relevant evidence of 
record does not demonstrate that the Veteran participated in 
combat with the enemy and further does not contain any 
supportive evidence of any of the claimed in-service 
stressors.  The service personnel records reveal that the 
Veteran had active duty in Vietnam as a truck driver.  There 
is no indication that he received a Combat Infantry Badge or 
other medal reflecting combat duty.  Because the Veteran has 
not demonstrated that he engaged in combat with the enemy, 
his own attestations alone cannot support a finding of an in-
service stressor.  See Sizemore, 18 Vet. App. at 270.  In 
order to succeed on this element of his PTSD claim, 
therefore, the Veteran must offer evidence that verifies his 
declarations of an in-service stressor.  The RO explicitly 
informed the Veteran in its May 2007 letter about the 
necessity of providing a detailed description of the 
stressor, including the complete unit designation, 
approximate dates of the incident, the location of the 
incident, and full names of other units or persons involved.  
The record, however, contains no such supporting evidence and 
no corroborating official records, buddy statements, or other 
proof of the alleged stressors.  Moreover, the Veteran's 
account of the claimed stressors, as recorded in his undated 
correspondence and June 2009 hearing testimony, is too vague 
and unspecific to verify.  Because generally anecdotal 
incidents such as some of the events alleged by the Veteran 
cannot be researched effectively, the Board has no method of 
confirming that they in fact occurred.  See 38 C.F.R. § 3.159 
(c)(2)(i) (2008).  For this and the other aforementioned 
reasons, the preponderance of the evidence is against the 
Veteran's claim for service-connected PTSD. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for PTSD must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the  claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990). 


ORDER

Service connection for PTSD is denied.





REMAND

The Board finds that additional development is warranted to 
address the merits of the appellant's appeal for entitlement 
to service connection for a pulmonary disorder.  38 C.F.R. § 
19.9 (2008).  A summation of the relevant evidence is set 
forth below. 

The Veteran's June 1967 Report of Medical Examination for 
Induction contains a normal clinical evaluation of all 
systems.  In his accompanying Report of Medical History, the 
Veteran indicated that he had had prior problems with 
shortness of breath.  The Veteran also indicated that he had 
lived with someone who had tuberculosis.  The Veteran's 
January 1969 Report of Medical Examination for Discharge 
contains a normal clinical evaluation of all systems.  There 
is no accompanying Report of Medical History.

The Board notes that that during his June 2009 video 
conference hearing, the Veteran and his wife indicated that 
he received treatment for pulmonary tuberculosis within one 
year of discharge.  The Veteran testified that he was on 
medication for nine months and that he was followed by the 
health department in Texas.  The Veteran further indicated 
that he was hospitalized in 1986, at which time "the[y] 
pulled all that stuff out of my lungs," and again in 1997.  
The Veteran also stated that he received private medical 
treatment for his lung condition.

A review of the claims file reveals that the Veteran was 
hospitalized at the Houston VAMC in 1997, at which time he 
related having a positive PPD in 1969.  He was found to have 
bilateral apical scarring; a sputum culture was positive but 
a smear was negative.  He was started on TB therapy, but 
apparently was sent home after a determination was made that 
it was a false positive test.  The Veteran was readmitted 
later that year with a pleural effusion.  There is no 
documentation regarding how the Veteran was treated or what 
the diagnosis was.  January 2002 VA treatment notes indicate 
that the Veteran was treated for chest pain that was 
pleuritic in nature.  A chest X-ray revealed axillary and 
inguinal lymphadenopathy.  An AFB culture was positive for 
mycobacterium tuberculosis.  The Veteran reported that his 
mother had had tuberculosis and died of "pulmonary causes."  
The clinician reviewed the 1997 chest X-ray, which revealed 
COPD; however, he noted that there were no pulmonary function 
tests on record.  A June 2003 record indicates that the 
Veteran had a flare-up of his COPD.  A September 2007 record 
indicates that the Veteran's COPD was stable.  

In view of the foregoing, the Board finds that there is a 
duty to obtain additional relevant treatment records.  
38 C.F.R. § 3.159(c)(1)(2) (2009).  There is also a duty to 
obtain a VA pulmonary examination to determine the 
approximate onset date and etiology of any lung disease that 
is currently present.  38 C.F.R. § 3.159(c)(4) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA treatment 
records from the Houston VAMC and the 
Lufkin CBOC from January 1989 to April 
1996.

2. Once a signed release is received 
from the Veteran, obtain outstanding 
treatment records from the Angelina 
County Health Department and the Texas 
Health Department from January 1989 to 
December 1989.  A copy of any negative 
response(s) should be included in the 
claims file.

3. The AMC/RO must request the Veteran 
to provide the names and addresses of 
all physicians and other medical 
professionals who treated him for a 
lung disorder since service.  It must 
then make attempts to acquire such 
medical records. 

4. The Veteran must be afforded a VA 
pulmonary examination for the purpose 
of determining the approximate onset 
date or likely etiology of any current 
lung disease or disability that may be 
present, to include pulmonary 
tuberculosis and COPD.  The examiner 
should review relevant portions of the 
claims file and indicate as such in the 
examination report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the Veteran, 
the physical examination, and any 
laboratory tests that are deemed 
necessary, the clinician is requested 
to answer the following question:

Is it at least as likely as not (50 
percent or greater probability) that 
any lung disease that may currently 
be present, to include pulmonary 
tuberculosis and COPD, began during 
service or is causally linked to any 
incident of service?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed.   The clinician is advised 
that if a conclusion cannot be reached 
without resort to speculation, s/he 
should indicate why an opinion is not 
possible.   

5. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the Veteran's claim 
for service connection for a pulmonary 
disorder, including pulmonary 
tuberculosis and chronic obstructive 
pulmonary disease, to include as due to 
herbicide exposure.  If the claim 
remains denied, the AMC/RO should issue 
an appropriate SSOC and provide an 
opportunity to respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


